         Case 1:15-cv-00445-EGB Document 53 Filed 06/06/19 Page 1 of 2




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               (Electronically Filed June 6, 2019)


                                                     )
 BOTTOM LINE, INC.,                                  )
                                                     )
                Plaintiff,                           )   Case No. 15-445 L
                                                     )
        v.                                           )   Hon. Eric G. Bruggink
                                                     )
 THE UNITED STATES OF AMERICA,                       )
                                                     )
                Defendant.                           )
                                                     )


                                NOTICE OF APPEARANCE

       In accordance with 83.1(c) of the Rules of the Court of Federal Claims, please enter the

appearance of Christopher M. Chellis as attorney of record for defendant the United States in the

above-captioned case.

       Service upon the United States of all papers other than those filed through the Court’s

ECF system should be addressed to Mr. Chellis as follows:

               Christopher M. Chellis
               Trial Attorney
               United States Department of Justice
               Environment and Natural Resources Division
               Natural Resources Section
               P.O. Box 7611
               Washington, D.C. 20044-7611
               Tel: (202) 305-0245
               Fax: (202) 305-0506
               E-mail: christopher.chellis@usdoj.gov

       Overnight and hand deliveries should be addressed as follows:

               Christopher M. Chellis
               Trial Attorney
               United States Department of Justice

                                                1
  Case 1:15-cv-00445-EGB Document 53 Filed 06/06/19 Page 2 of 2



       Environment and Natural Resources Division
       Natural Resources Section
       601 D Street NW
       Patrick Henry Building
       Room 3818
       Washington, D.C. 20004


Respectfully submitted on June 6, 2019.

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              Environment and Natural Resources Division

                                              s/ Christopher M. Chellis
                                              CHRISTOPHER M. CHELLIS
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Environment and Natural Resources Division
                                              Natural Resources Section
                                              P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Tel: (202) 305-0245
                                              Fax: (202) 305-0506
                                              E-mail: christopher.chellis@usdoj.gov

                                              Counsel for the United States




                                          2
